DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “The present invention” and contains legal phraseology (see line 11).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-10 are objected to because of the following informalities:  in claim 1, line 14, there needs to be a space between “a pressing button”; in line 18, there needs to be a space between “for elastically”.  In claims 2-10, there needs to be a space between “The dropping pipette”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for allowance:  claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Drugeon et al (WO 2014/086719A1), does not teach “a descent limiting member fixedly coupled to an opposite side of the container body, formed with a plurality of main 10grooves having different depths, and formed with a plurality of auxiliary grooves, which have a same depth as each of the plurality of main grooves and are formed on a descent limiting sill; wherein, when the pressing button is rotated at a 20predetermined angle, the main protrusion of the pressing button is inserted into one of the plurality of main grooves of the descent limiting member while the auxiliary protrusion is located on the auxiliary groove or the descent limiting sill” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,546,026 to Drugeon et al, US 10,278,474 to Moon, UA 2020/0154851 to Jacob et al, and US 9,237,793 to Choi are all directed to the state of the art as relevant teachings of the claimed invention which is a cosmetic container with pipette dropper activated by a resilient push button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754